DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Willis on 9/7/2022.
	Claim 69: A medical instrument controller comprising:
a hand-held control including a plurality of controls at least partially received within a housing;
the plurality of controls comprises a first wheel rotationally repositionable about an axle mounted to the housing, the first wheel is operatively coupled to a first wire and a second wire extending beyond the housing so that rotation of the first wheel in a first direction increases a length of the first wire within the housing and decreases a length of the second wire within the housing, and so that rotation of the first wheel in a second direction, opposite the first direction, decreases the length of the first wire within the housing and increases the length of the second wire within the housing; and,
the plurality of controls comprises a handle repositionably mounted to the housing, the handle being repositionably coupled to a drive link that is operatively coupled to a third wire extending beyond the housing so that repositioning the repositionable handle with respect to the housing causes repositioning of the third wire with respect to the housing;
wherein either: (a) the drive link is operatively coupled to a pin repositionably received within an opening of a wall of the housing; or, (b) the drive link includes an opening repositionably receiving a pin extending from a wall of the housing;
wherein the first wheel includes a first arcuate surface contacted by the first wire; the first wheel includes a second arcuate surface contacted by the second wire; and a first fastener operatively couples the first wheel to the first and second wires.

Claim 71 has been canceled. 

Claim 72: The medical instrument controller of claim 69, wherein:


the first wheel includes a first vertical flange to retain the first wire in contact with the first arcuate surface; and,
the first wheel includes a second vertical flange to retain the second wire in contact with the second arcuate surface.

Claim 73 line 8, the limitation “decreases the length of the fifth wire” has been changed to “increases the length of the fifth wire”. 

Claim 81 line 8, the limitation “a second link plate engages a second wheel” has been changed to “a second link plate engages the second wheel”. 

Claim 88 line 4, the limitation “protrudes, a second opening” has been changed to “protrudesand a second opening”. 

Claim 89 line 20, the limitation “protrudes, a second opening” has been changed to “protrudesand a second opening”. 

Claim 90: The medical instrument controller of claim 89, wherein:
the plurality of controls comprises a second wheel rotationally repositionable with respect to the housing, the second wheel is operatively coupled to a 

Claim 91 lines 3-4, the limitation “the third fourth wire” has been changed to “the 

Claim 91 line 7, the limitation “a second link plate engages a second wheel” has been changed to “a second link plate engages the second wheel”. 

Claim 98 line 10, the limitation “decreases increases the length of the second wire” has been changed to “

Claim 98 line 21, the limitation “decreases the length of the fifth wire” has been changed to “increases the length of the fifth wire”.




Allowable Subject Matter
Claims 69-70, 72-76, 79-85 and 87-106 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the first wheel includes a first arcuate surface contacted by the first wire; the first wheel includes a second arcuate surface contacted by the second wire; and a first fastener operatively couples the first wheel to the first and second wires (claim 69), wherein the stem is configured to be removably mounted to the housing (claim 79), wherein the housing comprises respective right and left sides that, when mounted to one another, delineate a first opening through which at least a portion of the first wheel protrudes and a second opening through which at least a portion of the stem protrudes (claim 89) and wherein the plurality of controls comprises a second wheel rotationally repositionable about the axle mounted to the housing, the second wheel is operatively coupled to a fourth wire and a fifth wire extending beyond the housing so that rotation of the second wheel in a first direction increases a length of the fourth wire within the housing and decreases a length of the fifth wire within the housing, and so that rotation of the second wheel in a second direction, opposite the first direction, decreases the length of the fourth wire within the housing and increases the length of the fifth wire within the housing (claim 98). 
The prior art of record of Hoell (US Pub No. 2009/0088792) discloses everything in claims 69, 79, 89 and 98 (see Non-Final rejection mailed out on 1/5/2022) including a plurality of controls (30, 38, 40, 102) at least partially received within a housing (12) and the plurality of controls comprises a first wheel (40), a handle (30) and a stem (102) (Figures 8-9) but fails to disclose wherein the first wheel includes a first arcuate surface contacted by the first wire; the first wheel includes a second arcuate surface contacted by the second wire; and a first fastener operatively couples the first wheel to the first and second wires (claim 69), wherein the stem is configured to be removably mounted to the housing (claim 79), wherein the housing comprises respective right and left sides that, when mounted to one another, delineate a first opening through which at least a portion of the first wheel protrudes and a second opening through which at least a portion of the stem protrudes (claim 89) and wherein the plurality of controls comprises a second wheel rotationally repositionable about the axle mounted to the housing, the second wheel is operatively coupled to a fourth wire and a fifth wire extending beyond the housing so that rotation of the second wheel in a first direction increases a length of the fourth wire within the housing and decreases a length of the fifth wire within the housing, and so that rotation of the second wheel in a second direction, opposite the first direction, decreases the length of the fourth wire within the housing and increases the length of the fifth wire within the housing (claim 98).
The limitations as stated above in claims 69, 79, 89 and 98 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771